Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 1 of 19 Page ID
                                  #:4731




         EXHIBIT 1
     Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 2 of 19 Page ID
                                       #:4732
                                                                                                         EXECUTIVE OFFICES
     DEPARTMENT OF
    CITY PLANNING
                                           City of Los Angeles                                        200 N. SPRING STREET, ROOM 525
                                                                                                       LOS ANGELES, CA 90012-4801
            -                                             C ALIFORNIA
CITY PLANNING COMMISSION                                                                                VINCENT P. BERTONI, AICP
                                                                                                                  DIRECTOR
    DAVID H. J. AMBROZ
         PRESIDENT                                                                                            (213) 978-1271

    RENEE DAKE WILSON                                                                                      KEVIN J. KELLER, AICP
       VICE-PRESIDENT                                                                                         EXECUTIVE OFFICER

      CAROLINE CHOE                                                                                           (213) 978-1272
       RICHARD KATZ
      JOHN W. MACK                                                                                        LISA M. WEBBER, AICP
    SAMANTHA MILLMAN                                                                                          DEPUTY DIRECTOR
      MARC MITCHELL                                     ERIC GARCETTI                                         (213) 978-1274
 VERONICA PADILLA-CAMPOS
                                                              MAYOR
     DANA M. PERLMAN                                                                                          JAN ZATORSKI
                                                                                                              DEPUTY DIRECTOR
                                                                                                              (213) 978-1273
       ROCKY WILES
 COMMISSIONOFFICE MANAGER
      (213) 978-1300                                                                                    http://planning.lacity.org



                                         DIRECTOR’S DETERMINATION
                               DENSITY BONUS & AFFORDABLE HOUSING INCENTIVES

      September 1, 2017

        Applicant/Owner                                               Case No. DIR-2016-4880-DB
        Hiro Kobayashi                                                   CEQA: ENV-2016-4881-CE
        3568 Motor LLC                                                Location: 3558-3570 South Motor Avenue,
        800 South Figueroa Street,                                                10313 West Tabor Street
        Suite 960                                               Council District: 5 – Koretz
        Los Angeles, CA 90017                             Neighborhood Council: Palms
                                                           Community Plan Area: Palms – Mar Vista – Del Rey
        Representative                                    Land Use Designation: General Commercial
        Dana Sayles                                                       Zone: C2-1
        Three6ixty                                            Legal Description: Block: S, Tract: THE PALMS,
        4309 Overland Avenue                                                      Lot: 13
        Culver City, CA 90230
                                                       Last Day to File an Appeal: September 18, 2017


      DETERMINATION – Density Bonus/Affordable Housing Incentives Program

      Pursuant to the Los Angeles Municipal Code (LAMC) Section 12.22 A.25, I have reviewed the
      proposed project and as the designee of the Director of Planning, I hereby:

                     Approve the following incentive requested by the applicant for a project totaling 42
                     dwelling units. The project will reserve 10 percent, or 4 dwelling units, of the 38 total base
                     dwelling units permitted on the site for Very Low Income household occupancy for a period
                     of 55 years. The Density Bonus includes the following requested incentive:

                     1.     Floor Area Ratio. A 32.5 percent increase in the allowable Floor Area Ratio
                            allowing a total floor area ratio of 1.98:1 in lieu of the normal maximum of 1.5:1.

                     Determined, based on the whole of the administrative record the project is exempt from
                     the California Environmental Quality Act (CEQA) pursuant to State CEQA Guidelines
                     Article 19, Sections 15304 and 15332, and City CEQA Guidelines Article III, Section 1,
                     Class 4 Category 1, and there is no substantial evidence demonstrating that an exception
                     to a categorical exemption pursuant to CEQA Guidelines, Section 15300.2 applies.

                     Adopt the attached Findings.
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 3 of 19 Page ID
                                  #:4733
CONDITIONS OF APPROVAL

1. Site Development. Except as modified herein, the project shall be in substantial conformance
   with the plans and materials submitted by the Applicant, stamped “Exhibit A,” and attached to
   the subject case file. No change to the plans will be made without prior review by the
   Department of City Planning, West/Coastal/South Project Planning Division, and written
   approval by the Director of Planning. Each change shall be identified and justified in writing.
   Minor deviations may be allowed in order to comply with the provisions of the Los Angeles
   Municipal Code or the project conditions.

2. Residential Density. The project shall be limited to a maximum density of 42 residential units
   including Density Bonus Units.

3. Affordable Units. A minimum of 4 units, that is 10 percent of the base 38 dwelling units, shall
   be reserved as affordable units, as defined by the State Density Bonus Law 65915 (c)(1) or
   (c)(2). No additional affordable units are required per Assembly Bill (AB) 2222 as replacement
   units as HCIDLA has determined there are currently no affordable units on-site.

4. Changes in Restricted Units. Deviations that increase the number of restricted affordable
   units or that change the composition of units or change parking numbers shall be consistent
   with LAMC Section 12.22 A.25 (9a-d).

5. Housing Requirements. Prior to issuance of a building permit, the owner shall execute a
   covenant to the satisfaction of the Los Angeles Housing and Community Investment
   Department (HCIDLA) to make 4 units available to Very Low Income Households, for rental
   as determined to be affordable to such households by HCIDLA for a period of 55 years.
   Enforcement of the terms of said covenant shall be the responsibility of HCIDLA. The applicant
   will present a copy of the recorded covenant to the Department of City Planning for inclusion
   in this file. The project shall comply with any monitoring requirements established by the
   HCIDLA. Refer to the Density Bonus Legislation Background section of this determination.

6. Floor Area. The project shall be limited to 29,807 square feet of floor area, as shown in Exhibit
   “A”.

7. Automobile Parking. Based upon the number and/or type of dwelling units proposed 42
   parking spaces shall be provided for the project. Vehicle parking shall be provided consistent
   with LAMC Section 12.22 A.25, Parking Option 1, which permits one on-site parking space for
   each residential unit with one or fewer bedrooms; two on-site parking spaces for each
   residential unit with two to three bedrooms; and two-and-one-half parking spaces for each
   residential unit with four or more bedrooms. The Bicycle Parking Ordinance, LAMC Section
   12.21.A.4, allows affordable residential projects to reduce required vehicle parking by 10
   percent. Based upon the number and type of dwelling units proposed and the 10 percent
   reduction per the Bicycle Ordinance, 38 residential parking spaces shall be provided. The
   project shall provide 42 residential parking spaces as provided in Exhibit A. For the
   commercial uses, the project shall provide 7 commercial parking spaces, at a ratio of one
   space for every 250 square feet of commercial square footage.

8. Automobile Parking for Commercial Uses. As required by LAMC Section 12.21 A.4(c), the
   project shall provide a minimum of 7 automobile parking spaces for the 1,770 square feet of
   commercial uses, at a ratio of one space for every 250 square feet of commercial square
   footage. The project shall provide 12 commercial parking spaces as provided in Exhibit A.

9. Adjustment of Parking. In the event that the number of Restricted Affordable Units should
   increase, or the composition of such units should change (i.e. the number of bedrooms, or the

DIR-2016-4880-DB                                                                         Page 2 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 4 of 19 Page ID
                                  #:4734
   number of units made available to Senior Citizens and/or Disabled Persons), or the applicant
   selects another Parking Option (including Bicycle Parking Ordinance) and no other Condition
   of Approval or incentive is affected, then no modification of this determination shall be
   necessary, and the number of parking spaces shall be re-calculated by the Department of
   Building and Safety based upon the ratios set forth above.

10. Bicycle Parking. Bicycle parking shall be provided consistent with LAMC 12.21 A.16. Long-
    term bicycle parking shall be provided at a rate of one per dwelling unit or guest
    room. Additionally, short-term bicycle parking shall be provided at a rate of one per ten
    dwelling units or guest rooms, with a minimum of two short-term bicycle parking
    spaces. Short-term and long-term bicycle parking for general retail stores requires one bicycle
    parking space per 2,000 square feet, with a minimum of two bicycle parking spaces for both
    long- and short-term bicycle parking. Based upon the number of dwelling units, 42 long-term
    and 5 short-term bicycle parking spaces shall be provided on-site for residential uses. In
    addition, 2 long-term and 2 short-term bicycle parking spaces shall be provided for commercial
    uses. Both long-term and short-term bicycle parking must be located consistent with LAMC
    Section 12.21 A.16.


Administrative Conditions

11. Final Plans. Prior to the issuance of any building permits for the project by the Department of
    Building and Safety, the applicant shall submit all final construction plans that are awaiting
    issuance of a building permit by the Department of Building and Safety for final review and
    approval by the Department of City Planning. All plans that are awaiting issuance of a building
    permit by the Department of Building and Safety shall be stamped by Department of City
    Planning staff “Plans Approved”. A copy of the Plans Approved, supplied by the applicant,
    shall be retained in the subject case file.

12. Notations on Plans. Plans submitted to the Department of Building and Safety, for the
    purpose of processing a building permit application shall include all of the Conditions of
    Approval herein attached as a cover sheet, and shall include any modifications or notations
    required herein.

13. Approval, Verification and Submittals. Copies of any approvals, guarantees or verification
    of consultations, review of approval, plans, etc., as may be required by the subject conditions,
    shall be provided to the Department of City Planning prior to clearance of any building permits,
    for placement in the subject file.

14. Code Compliance. Use, area, height, and yard regulations of the zone classification of the
    subject property shall be complied with, except where granted conditions differ herein.

15. Department of Building and Safety. The granting of this determination by the Director of
    Planning does not in any way indicate full compliance with applicable provisions of the Los
    Angeles Municipal Code Chapter IX (Building Code). Any corrections and/or modifications to
    plans made subsequent to this determination by a Department of Building and Safety Plan
    Check Engineer that affect any part of the exterior design or appearance of the project as
    approved by the Director, and which are deemed necessary by the Department of Building
    and Safety for Building Code compliance, shall require a referral of the revised plans back to
    the Department of City Planning for additional review and sign-off prior to the issuance of any
    permit in connection with those plans.

16. Covenant. Prior to the issuance of any permits relative to this matter, an agreement
    concerning all the information contained in these conditions shall be recorded in the County

DIR-2016-4880-DB                                                                         Page 3 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 5 of 19 Page ID
                                  #:4735
   Recorder’s Office. The agreement shall run with the land and shall be binding on any
   subsequent property owners, heirs or assign. The agreement must be submitted to the
   Department of City Planning for approval before being recorded. After recordation, a copy
   bearing the Recorder’s number and date shall be provided to the Department of City Planning
   for attachment to the file.

17. Indemnification and Reimbursement of Litigation Costs.
       Applicant shall do all of the following:
       (i)    Defend, indemnify and hold harmless the City from any and all actions against the
              City relating to or arising out of, in whole or in part, the City’s processing and
              approval of this entitlement, including but not limited to, an action to attack,
              challenge, set aside, void, or otherwise modify or annul the approval of the
              entitlement, the environmental review of the entitlement, or the approval of
              subsequent permit decisions, or to claim personal property damage, including from
              inverse condemnation or any other constitutional claim.
       (ii)   Reimburse the City for any and all costs incurred in defense of an action related to
              or arising out of, in whole or in part, the City’s processing and approval of the
              entitlement, including but not limited to payment of all court costs and attorney’s
              fees, costs of any judgments or awards against the City (including an award of
              attorney’s fees), damages, and/or settlement costs.
       (iii)  Submit an initial deposit for the City’s litigation costs to the City within 10 days’
              notice of the City tendering defense to the Applicant and requesting a deposit. The
              initial deposit shall be in an amount set by the City Attorney’s Office, in its sole
              discretion, based on the nature and scope of action, but in no event shall the initial
              deposit be less than $50,000. The City’s failure to notice or collect the deposit does
              not relieve the Applicant from responsibility to reimburse the City pursuant to the
              requirement in paragraph (ii).
       (iv)   Submit supplemental deposits upon notice by the City. Supplemental deposits may
              be required in an increased amount from the initial deposit if found necessary by
              the City to protect the City’s interests. The City’s failure to notice or collect the
              deposit does not relieve the Applicant from responsibility to reimburse the City
              pursuant to the requirement in paragraph (ii).
       (v)    If the City determines it necessary to protect the City’s interest, execute an
              indemnity and reimbursement agreement with the City under terms consistent with
              the requirements of this condition.
       The City shall notify the applicant within a reasonable period of time of its receipt of any
       action and the City shall cooperate in the defense. If the City fails to notify the applicant of
       any claim, action, or proceeding in a reasonable time, or if the City fails to reasonably
       cooperate in the defense, the applicant shall not thereafter be responsible to defend,
       indemnify or hold harmless the City.
       The City shall have the sole right to choose its counsel, including the City Attorney’s office
       or outside counsel. At its sole discretion, the City may participate at its own expense in
       the defense of any action, but such participation shall not relieve the applicant of any
       obligation imposed by this condition. In the event the Applicant fails to comply with this
       condition, in whole or in part, the City may withdraw its defense of the action, void its
       approval of the entitlement, or take any other action. The City retains the
       right to make all decisions with respect to its representations in any legal proceeding,
       including its inherent right to abandon or settle litigation.




DIR-2016-4880-DB                                                                           Page 4 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 6 of 19 Page ID
                                  #:4736
       For purposes of this condition, the following definitions apply:
              “City” shall be defined to include the City, its agents, officers, boards, commissions,
              committees, employees, and volunteers.
              “Action” shall be defined to include suits, proceedings (including those held under
              alternative dispute resolution procedures), claims, or lawsuits. Actions includes
              actions, as defined herein, alleging failure to comply with any federal, state or local
              law.
       Nothing in the definitions included in this paragraph are intended to limit the rights of the
       City or the obligations of the Applicant otherwise created by this condition.




DIR-2016-4880-DB                                                                         Page 5 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 7 of 19 Page ID
                                  #:4737
PROJECT BACKGROUND

The site is located in the Palms – Mar Vista – Del Rey Community Plan area at the northeastern
corner of Motor Avenue and Tabor Street, and consists of two lots that measure approximately
14,997 square feet in lot area. The subject site is zoned C2-1, with a General Plan land use
designation of General Commercial. The C2-1 zone permits a 1.5:1 Floor Area Ratio (“FAR”)
and unlimited height. The subject property is within the West Los Angeles Transportation
Improvement and Mitigation Specific Plan and in a Transit Priority Area.

The proposed project includes the demolition of an existing one-story three-unit commercial
building, and the construction of a six-story mixed-use commercial and residential building
providing 42 apartment units, including a minimum of 4 units for Very Low Income Households,
and 1,770 square feet of ground-floor retail. The project proposes a total of 54 vehicular parking
spaces and a total of 44 long-term and 7 short-term bicycle parking spaces. The project consists
of 20 vehicular parking spaces at the ground floor and 34 residential parking spaces in one
subterranean parking level. The total project size is limited to 29,807 square feet, and the building
will measure approximately 72 feet and 7 inches in height. The proposed project requests a haul
route to export 6,000 cubic yards of soil. Two non-protected trees are being removed.

The proposed project will provide pedestrian-oriented retail, enhanced paving, off-street parking,
bicycle parking, and planters to enhance this portion of Motor Avenue and Tabor Street. Parking
access is located off the alley, opening Motor Avenue and Tabor Street for pedestrian and bicycle
access only. Open space is provided in the form of front-facing private balconies along Motor
Avenue and Tabor Street, an inner courtyard and outdoor deck on Level 2, and an outdoor deck
on Level 6. The amenities on Level 2 include stained color concrete paving, steel frame seating
areas, COR-TEN steel and built-in benches, 30-inch high steel planters, a green wall, portable
barbecues, and fiberglass rectangular planters, as provided in Exhibit “A”. Eight (8) new street
trees will be planted along the sidewalk on Motor Avenue and Tabor Avenue per the Urban
Forestry Division. The proposed project will provide a total of 51 bicycle parking spaces, and five
percent (4 spaces) of the required vehicular parking will be configured as electric vehicle
charging stations.

Pursuant to LAMC Section 12.22.A.25, the applicant requests a Density Bonus Compliance
Review. In consideration of 4 affordable units, the applicant seeks one on-menu incentive: a
32.5 percent increase in Floor Area Ratio (FAR) from 1.5:1 to 1.98:1.

In accordance with California State Law (including Senate Bill 1818, and Assembly Bills 2280 and
2222), the applicant is proposing to utilize Section 12.22 A.25 (Density Bonus) of the Los Angeles
Municipal Code (LAMC), which permits a density bonus of 35 percent. The project is requesting
a density bonus of 32.5 percent. This allows for a maximum of 52 total dwelling units in lieu of the
otherwise maximum density limit of 38 dwelling units on the property. A density bonus is
automatically granted in exchange for the applicant setting aside a portion of dwelling units, in
this case 4 units, for habitation by Very Low Income Households for a period of 55 years.
Consistent with the Density Bonus Ordinance, the Applicant is also automatically granted a
reduction in required parking based on two Parking Options, and a reduction based on the Bicycle
Parking Ordinance. The Applicant selected Parking Option 1, which requires a total of 42
residential parking spaces. The Applicant also selected an automobile parking reduction based
on the Bicycle Parking Ordinance. Based on the 10 percent automobile parking reduction with the
replacement of bicycle parking spaces in excess of the normally required bicycle parking spaces,
the proposed project shall provide a minimum of 38 automobile spaces and a minimum of 51
bicycle parking spaces.




DIR-2016-4880-DB                                                                          Page 6 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 8 of 19 Page ID
                                  #:4738

Housing Replacement
With Assembly Bill 2222, applicants of Density Bonus projects filed as of January 1, 2015 must
demonstrate compliance with the housing replacement provisions which require replacement of
rental dwelling units that either exist at the time of application of a Density Bonus project, or have
been vacated or demolished in the five-year period preceding the application of the project. This
applies to all pre-existing units that have been subject to a recorded covenant, ordinance, or law
that restricts rents to levels affordable to persons and families of lower or very low income; subject
to any other form of rent or price control; or occupied by Low or Very Low Income Households. A
Determination made by the Los Angeles Housing and Community Investment Department
(HCIDLA) dated February 24, 2017 concluded that there are no residential units on the property
within the last five years; AB 2222 does not apply to commercial structures, so no AB 2222
replacement affordable units are required. Per Density Bonus state law, the proposed project will
be required to provide 4 units affordable to Very Low Income Households. This is reflected in the
Conditions of Approval. Refer to the Density Bonus Legislation Background section of this
determination for additional information.

LAMC Criteria
As permitted by LAMC Section 12.22 A.25 the applicant is requesting two incentives that will
facilitate the provision of affordable housing at the site: a 32.5 percent increase in the allowable
FAR from 1.5:1 to 1.98. Pursuant to LAMC Section 12.22 A.25 (e)(2), in order to be eligible for
any on-menu incentives, a Housing Development Project (other than an Adaptive Reuse Project)
shall comply with the following criteria, which it does:

     a.    The façade of any portion of a building that abuts a street shall be articulated with a
           change of material or a break in plane, so that the façade is not a flat surface.

           The proposed mixed-use development abuts two streets, Motor Avenue and Tabor
           Street, as well as a full 20-foot wide alley to the rear and side. As provided in Exhibit
           “A”, the street-facing facades are articulated to modulate the building wall and create
           distinct breaks in the building plane. The building design incorporates a variety of
           recesses, stepbacks, and varied rooflines, and different materials to add architectural
           interest to the building and create distinct breaks in the building plane. The building
           façade is articulated horizontally to create distinct vertical components through the use
           of varied building planes and materials. The building materials include corrugated
           metal siding, longboard wood siding, cement plaster, clear anodized storefront system,
           steel canopies, glass guardrails, and perforated metal sun shades as provided in
           Exhibit “A”. Together, these elements are applied to create sufficient breaks in plane
           and articulation.

     b.    All buildings must be oriented to the street by providing entrances, windows
           architectural features and/or balconies on the front and along any street facing
           elevation.

           The subject site has a frontage of approximately 100 feet along Motor Avenue and 150
           feet along Tabor Street. The proposed project has one residential entrance and two
           commercial entrances along Tabor Street, with balconies along both Motor Avenue
           and Tabor Street. The vehicular entrance is provided along the rear alley that is
           accessed from Tabor Street. The proposed project includes many architectural
           features to help define the main entrances. For instance, the residential lobby is
           recessed to create a distinct break from the commercial storefront. The commercial
           entrances are accentuated through steel canopies and storefront system to create
           transparency at the ground floor along Tabor Street.

DIR-2016-4880-DB                                                                          Page 7 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 9 of 19 Page ID
                                  #:4739
     c.    The Housing Development Project shall not involve a contributing structure in a
           designated Historic Preservation Overlay Zone (HPOZ) and shall not involve a
           structure that is a City of Los Angeles designated Historic-Cultural Monument (HCM).

           The proposed project is not located within a designated Historic Preservation Overlay
           Zone, nor does it involve a property that is designated as a City Historic-Cultural
           Monument.

     d.    The Housing Development Project shall not be located on a substandard street in a
           Hillside Area or in a Very High Fire Hazard Severity Zone as established in Section
           57.25.01 of the LAMC.

           The project is not located in a Hillside Area, nor is it located in a Very High Fire Hazard
           Severity Zone.




DIR-2016-4880-DB                                                                          Page 8 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 10 of 19 Page ID
                                  #:4740
 The project proposes an allowance for a 1.98:1 Floor Area Ratio (FAR) in lieu of the normal
 maximum 1.5:1 FAR. The proposed project qualifies for a Density Bonus FAR increase because
 it is located within 1,500 feet of several transit stops as defined by LAMC Section 12.22.A.25. The
 subject site is located at the intersection of Motor Avenue and Tabor Street, and is served by a
 variety of transit options including the Metro Expo Line (806) Palms Station, which is located
 approximately 0.3 miles from the subject site, and is within 1,500 feet of Transit Stops served by
 Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12.

 DENSITY BONUS/AFFORDABLE HOUSING INCENTIVES COMPLIANCE FINDINGS

 1.   Pursuant to Section 12.22 A.25(c) of the LAMC, the Director shall approve a density
      bonus and requested incentive(s) unless the director finds that:
      a. The incentives are not required to provide for affordable housing costs as defined in
         California Health and Safety Code Section 50052.5 or Section 50053 for rents for the
         affordable units.
          The record does not contain substantial evidence that would allow the Director to make
          a finding that the requested incentives are not necessary to provide for affordable
          housing costs per State Law. The California Health & Safety Code Sections 50052.5
          and 50053 define formulas for calculating affordable housing costs for Very Low, Low,
          and Moderate Income Households. Section 50052.5 addresses owner-occupied
          housing and Section 50053 addresses rental households. Affordable housing costs are
          a calculation of residential rent or ownership pricing not to exceed 25 percent gross
          income based on area median income thresholds dependent on affordability levels.

          The list of on-menu incentives in 12.22 A.25 was pre-evaluated at the time the Density
          Bonus Ordinance was adopted to include types of relief that minimize restrictions on
          the size of the project. As such, the Director will always arrive at the conclusion that
          the density bonus on-menu incentives are required to provide for affordable housing
          costs because the incentives by their nature increase the scale of the project.

          The requested incentive, an increase in the Floor Area Ratio, is expressed in the Menu
          of Incentives per LAMC 12.22 A.25(f) and, as such, permit exceptions to zoning
          requirements that result in building design or construction efficiencies that provide for
          affordable housing costs. The requested incentive allows the developer to expand the
          building envelope so the additional units can be constructed and the overall space
          dedicated to residential uses is increased. The incentive supports the applicant’s
          decision to set aside 4 Very Low Income dwelling units for 55 years.

          Floor Area Ratio Increase: The subject site is zoned C2-1 which allows 38 units on the
          14,997 square foot site, with a maximum 1.5:1 Floor Area Ratio (FAR) and unlimited
          building height. The FAR Increase incentive permits a percentage increase in the
          allowable Floor Area Ratio equal to the percentage of Density Bonus for which the
          Housing Development Project is eligible, not to exceed 35 percent. While the proposed
          project qualifies for a maximum 2.025:1 FAR, the proposed project is actually providing
          a maximum 1.98 FAR and is proposing 29,782 square feet of floor area. The proposed
          1.98:1 FAR creates 7,311 additional square feet.

               FAR        Buildable Lot Area      Total Floor Area (sf)
              by-right           (sf)
               1.5:1            14,997               14,997 X 1.5=
                                                       22,495.5



 DIR-2016-4880-DB                                                                        Page 9 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 11 of 19 Page ID
                                  #:4741
               FAR         Buildable Lot Area        Total Floor Area     Additional Floor Area
             proposed             (sf)                      (sf)                   (sf)
              1.98:1             14,997                 29,806.5          29,806.5- 22,495.5=
                                                                                  7,311


      b. The Incentive will have specific adverse impact upon public health and safety or the
         physical environment, or on any real property that is listed in the California Register of
         Historical Resources and for which there is no feasible method to satisfactorily mitigate
         or avoid the specific adverse Impact without rendering the development unaffordable to
         Very Low, Low and Moderate Income households. Inconsistency with the zoning
         ordinance or the general plan land use designation shall not constitute a specific,
         adverse impact upon the public health or safety.

          The proposed incentives will not have a specific adverse impact. A “specific adverse
          impact” is defined as “a significant, quantifiable, direct and unavoidable impact, based
          on objective, identified written public health or safety standards, policies, or conditions
          as they existed on the date the application was deemed complete” (LAMC Section
          12.22.A.25(b)). The proposed Project and potential impacts were analyzed in
          accordance with the California Environmental Quality Act (CEQA) Guidelines and the
          City’s L.A. CEQA Thresholds Guide. These two documents establish guidelines and
          thresholds of significant impact, and provide the data for determining whether or not
          the impacts of a proposed Project reach or exceed those thresholds. Analysis of the
          proposed Project determined that it is Categorically Exempt from environmental review
          pursuant to State CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332
          (Class 32), and City CEQA Guidelines Article III, Section 1, Class 4 Category 1. The
          Class 32 Exemption is intended to promote infill development within urbanized areas.

          The proposed project qualifies for a Categorical Exemption because it conforms to the
          definition of “In-fill Projects” as follows:

          (a) The project is consistent with the applicable general plan designation and
          all applicable general plan policies as well as with applicable zoning designation
          and regulations:

          The project is consistent with the following Elements of the General Plan: Framework
          Element, Land Use Element (Palms – Mar Vista – Del Rey Community Plan), Housing
          Element, and the Mobility Element.

          Framework Element: The Citywide General Plan Framework is a guide for communities
          to implement growth and development policies by providing a comprehensive long-
          range view of the City as a whole. The Framework establishes categories of land use
          that are broadly described by ranges of intensity/density, heights, and lists of typical
          uses. The Framework Element’s land use designation of General Commercial has
          corresponding zones of C2 and [Q]C2. The subject site is designated for General
          Commercial land uses and zoned C2-1; therefore, the subject site is consistent with the
          Framework Element.

          Land Use Element (Palms – Mar Vista – Del Rey Community Plan): The subject site
          is located within the Palms – Mar Vista – Del Rey Community Plan (“Community Plan”).
          The Community Plan designates the site for General Commercial land uses, which has
          corresponding zones of C1.5, C2, C4, RAS3, and RAS4. The subject site is zoned C2-
          1, and is therefore consistent with the Community Plan’s land use designation. The C2-

 DIR-2016-4880-DB                                                                        Page 10 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 12 of 19 Page ID
                                  #:4742
          1 zoning of the subject site allows for residential uses at R4 density, unlimited building
          height and a maximum Floor Area Ratio (FAR) of 1.5:1. The subject site has a lot area
          of approximately 14,997 square feet, which allows a by-right density 38 residential units
          in conjunction with LAMC Sections 12.14 A.1(a), 12.13.5 A.1, and 12.11, and up to a
          maximum of 52 residential units through the Density Bonus pursuant to LAMC Section
          12.22 A.25 and Assembly Bill (AB) 2501. The proposed Project is for the construction of
          new six-story 42-unit mixed-use development containing 1,770 square feet of ground-
          floor retail and measuring 72 feet and 7 inches in height. The proposed uses, density,
          and height are allowed by the Community Plan’s land use designation in combination
          with the site’s zoning in combination with state Density Bonus law.

          Housing Element: The Housing Element indicates that not only are more housing units
          needed to accommodate the City’s growth, but that these units need to be a broader
          array of typologies to meet evolving household types and sizes. In addition, the Housing
          Element includes an Inventory of Sites for Housing (Housing Element Exhibit H) that
          identifies parcels suitable for additional residential development without the need for any
          discretionary zoning action by the City. The site’s Assessor Parcel Number (APN #
          4314014002) has been identified in the Inventory, and is therefore meeting Housing
          Element provisions of providing housing on these applicable sites. As mentioned, the
          proposed Project will demolish an existing commercial building and construct 42 new
          residential units. The proposed Project will therefore provide a net increase of 42
          residential units within close proximity to jobs, transit, and other amenities including an
          elementary school. Pursuant to Density Bonus requirements, 4 of the total units will be
          reserved for Very Low Income households, and is therefore achieving the Housing
          Element goal of providing affordable units and promoting mixed-income developments.

          Mobility Element: The Mobility Element sets forth objectives and policies to establish a
          citywide strategy to achieve long-term mobility and accessibility within the City of Los
          Angeles. The subject site is located at the intersection of Motor Avenue and Tabor
          Street, and is served by a variety of transit options including the Metro Expo Line (806)
          Palms Station, which is located approximately 0.3 miles from the subject site, as well as
          by local and regional bus lines operated by Culver City Bus, Big Blue Bus, Los Angeles
          Metro, and LADOT. Specifically, the subject site is within 1,500 feet of Transit Stops
          served by Culver City Bus Line 3 and Big Blue Bus Lines 17 and Rapid 12; and the
          subject site is within 0.5 miles from Transit Stops served by Metro Bus Lines 33 and
          733, Big Blue Bus Line 5, and LADOT Line Commuter Express Line 431. The proposed
          Project will allow for a reduction of vehicle trips by placing high-density residential within
          proximity to public transit, as well as existing retail and amenities along Motor Avenue
          and the greater Palms neighborhood. Furthermore, the location of ground floor
          commercial uses and residential lobby will facilitate a pedestrian-oriented environment
          by providing transparency at the street level, thereby activating the streets. The project
          also involves the dedication of 3 feet along Motor Avenue and 5 feet along Tabor Street;
          therefore the building wall will be set back further from the street and allow for wider
          sidewalks to facilitate pedestrian activity. The proposed Project will also provide bicycle
          parking spaces in accordance with the Bicycle Parking Ordinance and LAMC Section
          12.21 A.16 for residents and visitors, thereby facilitating bicycle ridership.

          The subject site is also located within the West Los Angeles Transportation
          Improvement and Mitigation Specific Plan. The West Los Angeles Transportation
          Improvement and Mitigation Specific Plan does not address development issues. It
          identifies trip fee requirements for non-residential projects.

          Consistent with the Palms – Mar Vista – Del Rey Community Plan and General Plan,
          the proposed 42-unit mixed-use development adds new mixed-income multi-family

 DIR-2016-4880-DB                                                                          Page 11 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 13 of 19 Page ID
                                  #:4743
          housing to Los Angeles’ housing supply in a neighborhood which is conveniently located
          to a variety of community services including transit stops. The project meets parking,
          yard, open space, and landscaping requirements, with modifications to allow additional
          FAR, and reduced parking through the Density Bonus Ordinance. Therefore, the project
          is consistent with the applicable general plan designation and all applicable general plan
          policies as well as with the applicable zoning designation and regulations.

          (b) The proposed development occurs within city limits on a project site of no
          more than five acres substantially surrounded by urban uses:

          The subject site is located in close at the intersection of Motor Avenue and Tabor Street
          in the Palms neighborhood. The development consists of a mixed-use project on a lot
          that is approximately 14,997 square feet (0.344 acres) in size, and is wholly within the
          City of Los Angeles.

          The subject site is substantially surrounded by urban uses in close proximity to major
          arterials including Motor Avenue to the west and Palms Boulevard to the north. Lots
          adjacent to the subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and are developed
          with low- to mid-rise multi-family and commercial uses Neighboring lots to the east
          (across the alley) are zoned R3-1 and developed with multi-family uses. The lot to the
          north (across the alley) is zoned [Q]PF-1XL and developed with an elementary school.
          The subject site is also served by a variety of transit options including the Metro Expo
          Line (806) Palms Station, which is located approximately 0.3 miles from the subject site,
          as well as by local and regional bus lines operated by the Culver City Bus, Big Blue Bus,
          Los Angeles Metro, and LADOT. Therefore, it can be found that the proposed
          development occurs within city limits on a project site of no more than five acres
          substantially surrounded by urban uses.

          (c) The project site has no value as habitat for endangered, rare or threatened
          species:

          The subject site is located within an established area that is fully-developed with a
          commercial corridor with low- to medium-density multi-family and commercial uses. The
          site is previously disturbed and surrounded by development. There are no protected
          trees on the site. The project does not involve the removal of healthy, mature, scenic
          trees because the trees being removed (palm) are not protected trees. Therefore, the
          site is not, and has no value as, a habitat for endangered, rare or threatened species.

          (d) Approval of the project would not result in any significant effects relating to
          traffic, noise, air quality, or water quality:

          The proposed project replaces an existing one-story commercial building, adding 42 new
          housing units and 1,770 square feet of ground-floor commercial to the subject site.

          Based upon the existing mobility and circulation networks in direct proximity to the
          proposed project, the introduction of 42 additional units to the community will result in
          no traffic impacts. The traffic impact analysis, prepared by Overland Traffic Consultants,
          Inc. dated May 1, 2017, concluded the Project will result in net project trip generation of
          179 daily trips with thirty (30) a.m. peak hour trips and two (2) p.m. peak hour trips. The
          traffic impact analysis also indicated there will be no significant traffic impacts at the
          intersection of Motor Avenue and Palms Boulevard, at the intersection of Motor Avenue
          and Tabor Avenue, and at the driveway off of Linwood Avenue. The traffic impact
          analysis was reviewed by the Los Angeles Department of Transportation (LADOT). In a
          memo dated May 30, 2017, LADOT determined that the analysis adequately describes

 DIR-2016-4880-DB                                                                       Page 12 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 14 of 19 Page ID
                                  #:4744
          the project-related impact of the proposed development. Therefore, the project will not
          have any significant impacts to traffic.

          The Department of Building and Safety will require a haul route for the export of 6,000
          cubic yards of soil in a Special Grading Area. Regulatory Compliance Measures (RCMs)
          include the submittal of a Geology and Soils Report to the Department of Building and
          Safety (DBS), and compliance with a Geology and Soils Report Approval Letter, issued
          by DBS on March 8, 2017 (LOG # 96213-01), which details conditions of approval that
          must be followed. In addition, the RCMs require that design and construction of the
          building must conform to the California Building Code, and grading on site shall comply
          with the City’s Landform Grading Manual, as approved by the Department of Building
          and Safety Grading Division. According to Navigate LA, within 500 feet of the subject
          site, there is one other haul route application in conjunction with the construction of a
          new 5-story, 49-unit apartment building over 1 level of subterranean parking, located at
          3628-3642 South Motor Avenue, which is currently pending. In light of the increase in
          construction activity in Grading Hillside Areas and the increase in associated truck traffic
          related to the import and export of soil, a haul route monitoring program is being
          implemented by the Department of Building and Safety for Council Districts 4 and 5 for
          added enforcement to ensure safety and to protect the quality of life of area residents.
          As part of this program, a haul route monitor is assigned to a geographic area to monitor
          haul routes and keep track of daily activities in order to minimize impacts to neighboring
          residents. Haul routes are tracked via a Map for each district to identify the locations of
          construction sites for which a haul route was required. The haul route approval will
          include RCMs and recommended conditions prepared by LADOT to be considered by
          the Board of Building and Safety Commissioners to reduce the impacts of construction
          related hauling activity, monitor the traffic effects of hauling, and reduce haul trips in
          response to congestion. Therefore, no foreseeable cumulative impacts are expected

          The project will be subject to Regulatory Compliance Measures (RCMs), which require
          compliance with the City of Los Angeles Noise Ordinance; pollutant discharge,
          dewatering, stormwater mitigations; and Best Management Practices for stormwater
          runoff. The project must comply with the adopted City of Los Angeles Noise Ordinances
          Nos. 144,331 and 161,574, as well as any subsequent Ordinances, which prohibit the
          emission or creation of noise beyond certain levels. These Ordinances cover both
          operational noise levels (i.e., post-construction), and any construction noise impacts.
          These RCMs will ensure the project will not have significant impacts on noise and water.
          As a result of this mandatory compliance, the proposed project will not result in any
          significant impacts on noise or water.

          The building construction phase includes the construction of the proposed building on
          the subject property, which grading and a haul-route for the importing/exporting of
          approximately 6,000 cubic yards of dirt, connection of utilities, laying irrigation for
          landscaping, architectural coatings, paving, and landscaping the subject property. These
          construction activities would temporarily create emissions of dusts, fumes, equipment
          exhaust, and other air contaminants. Construction activities involving grading and
          foundation preparation would primarily generate PM2.5 and PM10 emissions. Mobile
          sources (such as diesel-fueled equipment onsite and traveling to and from the Project
          Site) would primarily generate NOx emissions. The application of architectural coatings
          would result primarily in the release of ROG emissions. The amount of emissions
          generated on a daily basis would vary, depending on the amount and types of
          construction activities occurring at the same time.

          Nevertheless, appropriate dust control measures would be implemented as part of the
          Proposed Project during each phase of development, as required by SCAQMD Rule 403

 DIR-2016-4880-DB                                                                        Page 13 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 15 of 19 Page ID
                                  #:4745
          - Fugitive Dust. Specifically, Rule 403 control requirements include, but are not limited
          to, applying water in sufficient quantities to prevent the generation of visible dust plumes,
          applying soil binders to uncovered areas, reestablishing ground cover as quickly as
          possible, utilizing a wheel washing system to remove bulk material from tires and vehicle
          undercarriages before vehicles exit the Project Site, and maintaining effective cover over
          exposed areas.

          Best Management Practices (BMP) will be implemented that would include (but not be
          limited to) the following:
            • Unpaved demolition and construction areas shall be wetted at least three times
                daily during excavation and construction, and temporary dust covers shall be used
                to reduce emissions and meets SCAQMD Rule 403;
            • All dirt/soil loads shall be secured by trimming, watering or other appropriate
                means to prevent spillage and dust;
            • General contractors shall maintain and operate construction equipment to
                minimize exhaust emissions; and
            • Trucks shall not idle but be turned off.

          The project, a 29,782-square foot mixed-use building will replace an approximately
          6,768-square foot existing commercial building. The project will not result in significant
          impacts related to air quality because it falls below interim air threshold established by
          DCP staff. Interim thresholds were developed by DCP staff based on CalEEMod model
          runs relying on reasonable assumptions, consulting with AQMD staff, and surveying
          published air quality studies for which criteria air pollutants did not exceed the
          established SCAQMD construction and operational thresholds. Possible project-related
          air quality concerns will derive from the mobile source emissions generated from the
          proposed residential uses for the project site. Operational emissions for project-related
          traffic will be less than significant. In addition to mobile sources from vehicles, general
          development causes smaller amounts of "area source" air pollution to be generated from
          on-site energy consumption (natural gas combustion) and from off-site electrical
          generation. These sources represent a small percentage of the total pollutants. The
          inclusion of such emissions adds negligibly to the total significant project-related
          emissions burden generated by the proposed project. The proposed project will not
          cause the SCAQMD's recommended threshold levels to be exceeded. Operational
          emission impacts will be at a less-than-significant level.

          The development of the project would not result in any significant effects relating to water
          quality. The project is not adjacent to any water sources and construction of the project
          will not create any impact to water quality. The project will be subject to Regulatory
          Compliance Measures (RCMs) for pollutant discharge, dewatering, stormwater
          mitigations, and Best Management Practices for stormwater runoff. Furthermore, the
          project will comply with the City’s stormwater management provisions per LAMC 64.70.

          The subject property has a slope of less than 10 percent and is not in a waterway,
          wetland, or officially designated scenic area. Therefore, there is no substantial evidence
          that the proposed project will have a specific adverse impact on the physical
          environment.

          Furthermore, the subject site is located within a Transit Priority Area (TPA) as defined
          by Public Resources Code (PRC) Section 21099(a)(7) and Zoning Information (ZI) File
          2452, due to its location within one-half mile of a major transit stop. Therefore, pursuant
          to SB 743 and PRC Section 21099 (d)(1), “aesthetic and parking impacts of a residential,
          mixed-use residential, or employment center project on an infill site within a Transit
          Priority Area shall not be considered significant impacts on the environment”. Therefore,

 DIR-2016-4880-DB                                                                         Page 14 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 16 of 19 Page ID
                                  #:4746
          the project’s aesthetic impacts, such as visual resources, aesthetic character, shade and
          shadow, light and glare, shall not be considered a significant impact on the environment
          for CEQA purposes.

          (e)   The site can be adequately served by all required utilities and public
          services:

          The project site will be adequately served by all public utilities and services given that
          the construction of a mixed-use development will be on a site which has been previously
          developed and is consistent with the general plan. The site is currently and adequately
          served by the City's Department of Water and Power, the City's Bureau of Sanitation,
          the Southern California (SoCal) Gas Company, the Los Angeles Police Department, the
          Los Angeles Fire Department, Los Angeles Unified School District, Los Angeles Public
          Library, and other public services. These utilities and public services have continuously
          served the neighborhood for more than 50 years. In addition, the California Green Code
          requires new construction to meet stringent efficiency standards for both water and
          power, such as high-efficiency toilets, dual-flush water closets, minimum irrigation
          standards, LED lighting, etc. As a result of these new building codes, which are required
          of all projects, it can be anticipated that the proposed project will not create any impact
          on existing utilities and public services through the net addition of 42 dwelling units.

          The project and its related haul route application can be characterized as in-fill
          development within urban areas for the purpose of qualifying for Class 32 Categorical
          Exemption as a result of meeting the five conditions listed above.


 DENSITY BONUS LEGISLATION BACKGROUND

 The California State Legislature has declared that "[t]he availability of housing is of vital statewide
 importance," and has determined that state and local governments have a responsibility to "make
 adequate provision for the housing needs of all economic segments of the community." Section
 §65580, subds. (a), (d). Section 65915 further provides that an applicant must agree to, and the
 municipality must ensure, the "continued affordability of all Low and Very Low Income units that
 qualified the applicant” for the density bonus.

 With Senate Bill 1818 (2004), state law created a requirement that local jurisdictions approve a
 density bonus and up to three “concessions or incentives” for projects that include defined levels
 of affordable housing in their projects. In response to this requirement, the City created an
 ordinance that includes a menu of incentives (referred to as “on-menu” incentives) comprised of
 eight zoning adjustments that meet the definition of concessions or incentives in state law
 (California Government Code Section 65915). The eight on-menu incentives allow for: 1) reducing
 setbacks; 2) reducing lot coverage; 3) reducing lot width, 4) increasing floor area ratio (FAR); 5)
 increasing height; 6) reducing required open space; 7) allowing for an alternative density
 calculation that includes streets/alley dedications; and 8) allowing for “averaging” of FAR, density,
 parking or open space. In order to grant approval of an on-menu incentive, the City utilizes the
 same findings contained in state law for the approval of incentives or concessions.

 California State Assembly Bill 2222 went into effect January 1, 2015, and with that Density Bonus
 projects filed as of that date must demonstrate compliance with the housing replacement
 provisions which require replacement of rental dwelling units that either exist at the time of
 application of a Density Bonus project, or have been vacated or demolished in the five-year period
 preceding the application of the project. This applies to all pre-existing units that have been
 subject to a recorded covenant, ordinance, or law that restricts rents to levels affordable to
 persons and families of lower or very low income; subject to any other form of rent or price control

 DIR-2016-4880-DB                                                                          Page 15 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 17 of 19 Page ID
                                  #:4747
 (including Rent Stabilization Ordinance); or is occupied by Low or Very Low Income Households
 (i.e., income levels less than 80 percent of the area median income [AMI]). The replacement units
 must be equivalent in size, type, or both and be made available at affordable rent/cost to, and
 occupied by, households of the same or lower income category as those meeting the occupancy
 criteria. Prior to the issuance of any Director’s Determination for Density Bonus and Affordable
 Housing Incentives, the Housing and Community Investment Department (HCIDLA) is
 responsible for providing the Department of City Planning, along with the applicant, a
 determination letter addressing replacement unit requirements for individual projects. The City
 also requires a Land Use Covenant recognizing the conditions be filed with the County of Los
 Angeles prior to granting a building permit on the project.

 Assembly Bill 2222 also increases covenant restrictions from 30 to 55 years for projects approved
 after January 1, 2015. This determination letter reflects these 55 year covenant restrictions.

 Under Government Code Section § 65915(a), § 65915(d)(2)(C) and § 65915(d)(3) the City of Los
 Angeles complies with the State Density Bonus law by adopting density bonus regulations and
 procedures as codified in Section 12.22 A.25 of the Los Angeles Municipal Code. Section 12.22
 A.25 creates a procedure to waive or modify Zoning Code standards which may prevent, preclude
 or interfere with the effect of the density bonus by which the incentive or concession is granted,
 including legislative body review. The Ordinance must apply equally to all new residential
 development.

 In exchange for setting aside a defined number of affordable dwelling units within a development,
 applicants may request up to three incentives in addition to the density bonus and parking relief
 which are permitted by right. The incentives are deviations from the City’s development standards,
 thus providing greater relief from regulatory constraints. Utilization of the Density
 Bonus/Affordable Housing Incentives Program supersedes requirements of the Los Angeles
 Municipal Code and underlying ordinances relative to density, number of units, parking, and other
 requirements relative to incentives, if requested.

 For the purpose of clarifying the Covenant Subordination Agreement between the City of Los
 Angeles and the United States Department of Housing and Urban Development (HUD) note that
 the covenant required in the Conditions of Approval herein shall prevail unless pre-empted by
 State or Federal law.




 DIR-2016-4880-DB                                                                      Page 16 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 18 of 19 Page ID
                                  #:4748
 TIME LIMIT – OBSERVANCE OF CONDITIONS

 All terms and conditions of the Director’s Determination shall be fulfilled before the use may be
 established. Pursuant to LAMC Section 12.25 A.2, the instant authorization is further conditional
 upon the privileges being utilized within three years after the effective date of this determination
 and, if such privileges are not utilized, building permits are not issued, or substantial physical
 construction work is not begun within said time and carried on diligently so that building permits
 do not lapse, the authorization shall terminate and become void.

 TRANSFERABILITY

 This determination runs with the land. In the event the property is to be sold, leased, rented or
 occupied by any person or corporation other than yourself, it is incumbent that you advise them
 regarding the conditions of this grant. If any portion of this approval is utilized, then all other
 conditions and requirements set forth herein become immediately operative and must be strictly
 observed.

 VIOLATIONS OF THESE CONDITIONS, A MISDEMEANOR

 The applicant's attention is called to the fact that this grant is not a permit or license and that any
 permits and licenses required by law must be obtained from the proper public agency.
 Furthermore, if any condition of this grant is violated or not complied with, then the applicant or
 his successor in interest may be prosecuted for violating these conditions the same as for any
 violation of the requirements contained in the Municipal Code, or the approval may be revoked.

 Section 11.00 of the LAMC states in part (m): “It shall be unlawful for any person to violate any
 provision or fail to comply with any of the requirements of this Code. Any person violating any of
 the provisions or failing to comply with any of the mandatory requirements of this Code shall be
 guilty of a misdemeanor unless that violation or failure is declared in that section to be an
 infraction. An infraction shall be tried and be punishable as provided in Section 19.6 of the Penal
 Code and the provisions of this section. Any violation of this Code that is designated as a
 misdemeanor may be charged by the City Attorney as either a misdemeanor or an infraction.

 Every violation of this determination is punishable as a misdemeanor unless provision is otherwise
 made, and shall be punishable by a fine of not more than $1,000 or by imprisonment in the County
 Jail for a period of not more than six months, or by both a fine and imprisonment.”

 APPEAL PERIOD - EFFECTIVE DATE

 The Determination in this matter will become effective and final fifteen (15) days after the
 date of mailing of the Notice of Director’s Determination unless an appeal there from is filed
 with the City Planning Department. It is strongly advised that appeals be filed early during the
 appeal period and in person so that imperfections/incompleteness may be corrected before the
 appeal period expires. Any appeal must be filed on the prescribed forms, accompanied by the
 required fee, a copy of this Determination, and received and receipted at a public office of the
 Department of City Planning on or before the above date or the appeal will not be accepted.
 Forms are available on-line at http://planning.lacity.org.




 DIR-2016-4880-DB                                                                           Page 17 of 18
Case 2:17-cv-09003-JAK-PJW Document 208-1 Filed 06/24/20 Page 19 of 19 Page ID
                                  #:4749
  Planning Department public offices are located at:

   Downtown Office              Valley Office                     West Office
   Figueroa Plaza               Marvin Braude Constituent         West Los Angeles Development
   201 North Figueroa Street,   Service Center                    Services Center
   4th Floor                    6262 Van Nuys Boulevard,          1828 Sawtelle Boulevard,
   Los Angeles, CA 90012        Suite 251                         2nd Floor
   (213) 482-7077               Van Nuys, CA 91401                Los Angeles, CA 90025
                                (818) 374-5050                    (310) 231-2912

  Only an applicant or any owner or tenant of a property abutting, across the street or alley
  from, or having a common corner with the subject property can appeal this Density Bonus
  Compliance Review Determination. Per the Density Bonus Provision of State Law
  (Government Code Section §65915) the Density Bonus increase in units above the base density
  zone limits and the appurtenant parking reductions are not a discretionary action and therefore
  cannot be appealed. Only the requested incentives are appealable. Per Section 12.22 A.25 of
  the LAMC, appeals of Density Bonus Compliance Review cases are heard by the City Planning
  Commission.

  Verification of condition compliance with building plans and/or building permit applications are
  done at the Development Services Center of the Department of City Planning at either Figueroa
  Plaza in Downtown Los Angeles or the Marvin Braude Constituent Service Center in the Valley. In
  order to assure that you receive service with a minimum amount of waiting, applicants are
  encouraged to schedule an appointment with the Development Services Center either through
  the Department of City Planning website at http://planning .lacity.org or by calling (213) 482-7077
  or (818) 374-5050. The applicant is further advised to notify any consultant representing you of
  this requirement as well.

  The time in which a party may seek judicial review of this determination is governed by California
  Code of Civil Procedures Section 1094.6. Under that provision, a petitioner may seek judicial
  review of any decision of the City pursuant to California Code of Civil Procedure Section 1094.5,
  only if the petition for writ of mandate pursuant to that section is filed no later than the 90th day
  following the date on which the City's decision becomes final.


  VINCENT P. BERTONI, AICP
  Director of Planning



                                                       Reviewed by:            {l
                                                       Wel~ ol~ ~uz--
                                                       Debbie Lawrence, AICP, Senior City Planner




    Michelle Singh, City Planner                        a nie Chauv, City Planning Associate

                                51r                    connie.chauv@lacity.org




   DIR-2016-4880-OB                                                                        Page 18 of 18
